DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-4 of the remarks, filed 10/25/2021, with respect to claims 1-4, 7,8,10 and 12 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1,  and the 35 USC 103 rejection of claims 2-4 have been withdrawn. 
Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements comprising one or more magnetic field detection elements mounted on the first main surface, the one or more magnetic field detection elements being respectively mounted on the one or more protrusions, the one or more magnetic field detection elements being respectively configured to detect magnetic fields generated by currents flowing through one or more conductive members, the one or more conductive members extending in a first direction intersecting with the first main surface, the one or more conductive members being respectively opposed to leading end portions of the one or more protrusions; and one or more magnetic shields respectively disposed opposite to the one or more protrusions, the one or more magnetic shields each including one or more first plate portions, one or more second plate portions, and one or more third plate portions, the one or more second plate portions being respectively opposed to the one or more first plate portions, the one or more third plate portions respectively connecting the one or more first plate portions and the one or more second plate portions, wherein the one or more first plate portions, the one or more second plate 
Claims 2-13 depend from allowed claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2015/0318850 discloses a switching element drive circuit, power module, and 
automobile.
US PUB 2014/0375305 discloses a measurement module, electronic apparatus, power 
supply tap, power supply unit, and built-in measurement module.
US PUB 2014/0253109 discloses a method and sensor for sensing current in a 
conductor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858